Exhibit 10.26
HCA SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     HCA Inc. (“Company”) hereby adopts this Second Restatement of the HCA
Supplemental Executive Retirement Plan (the “Plan”), effective this 22nd day of
December, 2010. The Plan was originally adopted effective July 1, 2001, and was
amended and restated in the First Restatement of the HCA Supplemental Executive
Retirement Plan, generally effective as of January 1, 2007. The Plan is an
unfunded, nonqualified deferred compensation arrangement for a select group of
management or highly compensated employees.
ARTICLE I
Definitions
“Actuarial Factors” means (a) interest at the long-term Applicable Federal Rate
under Code Section 1274(d) or any successor thereto as of the first day of
November preceding the Plan Year in which the Participant’s Retirement, death,
Disability, or termination with Benefit rights under Section 5.3 or 6.2 occurs,
and (b) mortality being the applicable Code Section 417(e)(3) mortality table,
as specified and changed by the U.S. Treasury Department.
“Benefit” or “Benefits” means the amount to which a Participant is entitled
pursuant to Article III.
“Benefits Appeals Committee” means the Benefits Appeals Committee of the
Company.
“Board” means the Board of Directors of the Company.
“Cause” means the Participant’s commission of a felony or other violation of law
involving embezzlement, fraud, or other material breach of the Participant’s
duty of loyalty to the Employer which results in harm to the Employer. The
determination of whether Cause exists will be made by the Committee after
conducting a reasonable investigation and providing the Participant with an
opportunity to present evidence on his behalf.
“Change in Control” means: (a) a change in ownership of the Company; (b) a
change in effective control of the Company; or (c) a change in the ownership of
a substantial portion of the assets of the Company, all within the meaning given
such terms under Code Section 409A. As a general overview, Code Section 409A’s
definition of these terms is as follows: (a) a “change in ownership of the
Company” means the date on which one person or entity, or more than one person
or entity acting as a group, acquires (together with stock previously held)
ownership of greater than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company (when such acquirer(s) previously
owned less than fifty percent (50%) of the value and voting power of such
stock); (b) a “change in effective control of the Company” means either: (i) the
date on which one person or entity, or more than one person or entity acting as
a group, acquires (or has acquired) during the 12-month period ending on the
date of the most recent acquisition by such acquirer(s) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power;
or (ii) the date on which a majority of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to such appointment or election; and
(c) a “change in ownership of a substantial portion of the assets of the
Company” means the date on which one person or entity, or more than one person
or entity acting as a group, acquires (or has acquired) during the 12-month
period ending on the date of the most recent acquisition by such acquirer(s)
assets from the Company that have a total gross fair market value equal to or
more than 40 percent (40%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition(s), provided that a
sale to a related person or entity or a group of related persons and/or entities
will not

 



--------------------------------------------------------------------------------



 



constitute a change in ownership of a substantial portion of the assets of the
Company, as provided in Code Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and other official guidance issued thereunder.
“Committee” means the Compensation Committee of the Company.
“Company” means HCA Inc., a Delaware corporation, and any corporate successor(s)
thereto.
“Compensation” means, consistent with the definition of “Pay Average,” base
compensation (including Code Section 125 and Code Section 401(k) deferrals),
including any base compensation payments made pursuant to an employment
agreement, and payments under the Company’s Performance Excellence Program
(“PEP”), including any portion of the PEP payments made under the 2006 Stock
Incentive Plan for Key Employees of HCA Inc. and its Affiliates, or a
predecessor program, regardless of when the benefits vested, but excluding
severance pay, whether paid pursuant to an employment agreement, a plan or
otherwise.
“Disability” or “Disabled” means a total and permanent disability as defined in
the HCA 401(k) Plan. A Participant shall be considered Disabled only if the
Participant files with the Plan Sponsor’s Benefits Department a copy of the
certification of the Social Security Administration stating that the Participant
has qualified for Social Security disability benefits under Section 423 of Title
42 of the U.S. Code and the Participant furnishes evidence to the satisfaction
of the Plan Sponsor’s Benefits Department that the Participant’s Disability
occurred while the Participant was an active Employee.
“Early Offset” means the sum of the employer-funded portion of (1) the accrued
benefits under the Qualified Plans, (2) the Qualified Plans’ Distribution
Amount, (3) the accrued benefits under the Nonqualified Plan, and (4) the
Nonqualified Plan Distribution Amount, increased by the current interest rate of
the Actuarial Factors for each year and fraction thereof between the month
coincident with or next following the date of the Participant’s Separation from
Service and the date that the Participant would attain age 55 if he lived (not
increased, if the Participant has already attained age 55 or the Benefit is
calculated when the Participant attains age 55), and then converted to a life
annuity utilizing the Actuarial Factors. For these purposes, any employer-funded
amount paid or payable to a spouse or former spouse in conjunction with a
Qualified Domestic Relations Order (QDRO) is deemed to have been paid or to be
payable to the Participant.
“Early Retirement” means a Participant’s Separation from Service prior to Normal
Retirement but after attaining age 55, and after performing 20 or more Years of
Service. The 20 Years of Service requirement of the preceding sentence is waived
with respect to those individuals who were Participants on July 1, 2001.
“Employee” means an employee of Employer.
“Employer” means the Company or any Subsidiary.
“Good Reason” means: (a) material diminution of position, as determined by the
Committee; (b) material reduction of compensation and/or benefits, as determined
by the Committee; or (c) relocation beyond fifty (50) miles from Employee’s
current office.
“Nonqualified Plan” means the HCA Restoration Plan. If, as of the date on which
a Participant commenced (or commences) participation in this Plan, or January 1,
2009 if later, the Participant has earned a benefit under any other nonqualified
retirement plan or arrangement of the Employer (or an entity that is a
predecessor of the Employer) under which the accrued benefit was then

2



--------------------------------------------------------------------------------



 



frozen (i.e., accruals and all other adjustments, such as for investment
experience, have ceased) or had previously been distributed to the Participant,
such arrangement shall also be considered a “Nonqualified Plan” for purposes of
this Plan.
“Nonqualified Plan Distribution Amount” means the amount previously distributed
to the Participant from the Nonqualified Plan that is attributable to employer
contributions, regardless of when distributed, increased for earnings at a rate
of return of 7.5 percent per annum for each calendar year (or portion thereof)
between the date of distribution and the first day of the month coincident with
or next following the date of Retirement, death, or Disability (or other
Separation from Service with Benefit rights).
“Normal Offset” means the sum of the employer-funded portion of (1) the accrued
benefits under the Qualified Plans, (2) the Qualified Plans’ Distribution
Amount, (3) the accrued benefits under the Nonqualified Plan, and (4) the
Nonqualified Plan Distribution Amount, increased by the current interest rate of
the Actuarial Factors for each year until the date that the Participant would
first be eligible for Normal Retirement (if he lived), and then converted to a
life annuity utilizing the Actuarial Factors. For these purposes, any
employer-funded amount paid or payable to a spouse or former spouse in
conjunction with a QDRO is deemed to have been paid or to be payable to the
Participant.
“Normal Retirement” means a Participant’s Separation from Service at or after
either: (a) age 65; or (b) age 62 and performance of ten (10) Years of Service
subject to the age 60 exception of Section 5.3 (if applicable). The 10 Years of
Service requirement of the preceding sentence is waived with respect to
individuals who were Participants on July 1, 2001.
“Participant” means an Employee listed at any time on Schedule A, as amended
from time to time by the Committee or the Board, or a former Employee who has
not received all of the benefits to which he/she is entitled under the Plan, as
determined by the Committee.
“Pay Average” means the total Compensation during the 60 consecutive month
period within the 120 consecutive month period immediately preceding Retirement,
Disability or death (or other Separation from Service with Benefit rights) for
which the total Compensation is greatest, divided by five (5). For this purpose,
all payments made under the Company’s Performance Excellence Program (“PEP”),
including any portion of the PEP payments made under the 2006 Stock Incentive
Plan for Key Employees of HCA Inc. and its Affiliates, or a predecessor program,
within a calendar year will be considered to have been made in March of such
year.
“Plan” means this HCA Supplemental Executive Retirement Plan, as it may be
amended from time to time.
“Plan Sponsor” means HCA Inc. and any successor(s) thereto.
“Plan Year” means the calendar year.
“Qualified Plans” means, collectively, the HCA Retirement Plan (prior to its
merger into the HCA 401(k) Plan), the HCA 401(k) Plan (including benefits of
plans previously merged into the HCA 401(k) Plan) and any other tax-qualified
plan (as defined in Code Section 401(a)) maintained by Employer or a predecessor
employer, as amended from time to time.
“Qualified Plans’ Distribution Amount” means the amount previously distributed
to the Participant from the Qualified Plans, increased for earnings at a rate of
return of 7.5 percent per annum for each calendar year (or portion thereof)
between the date of distribution and the first day

3



--------------------------------------------------------------------------------



 



of the month coincident with or next following the date of Retirement,
Disability or death (or other Separation from Service with Benefit rights).
“Retirement” means Normal Retirement or Early Retirement.
“Separation from Service” or “Separate from Service” means the termination of
employment with the Company and all members of the controlled group in such a
manner as to constitute a “separation from service” (other than death) within
the meaning of Code Section 409A.
     As a general overview of Code Section 409A’s definition of “separation from
service”, a Participant separates from service if the Participant has a
termination of employment (other than for death) with the Company and all
members of the controlled group, determined in accordance with the following:

  a.   Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with the
Company or a member of the controlled group under an applicable statute or by
contract. A leave of absence constitutes a bona fide leave of absence only while
there is a reasonable expectation that the Participant will return to perform
services for the Company or a member of the controlled group. If the period of
leave exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
6-month period.     b.   Status Change. Generally, if a Participant performs
services both as an Employee and an independent contractor, the Participant must
separate from service both as an Employee and as an independent contractor
pursuant to standards set forth in Treasury Regulations to be treated as having
a separation from service. However, if a Participant provides services as an
Employee and as a director, the services provided as a director are not taken
into account in determining whether the Participant has a separation from
service as an Employee for purposes of this Plan.     c.   Termination of
Employment. Whether a termination of employment has occurred is determined based
on whether the facts and circumstances indicate that the Company, all members of
the controlled group and the Participant reasonably anticipate that (1) no
further services will be performed after a certain date, or (2) the level of
bona fide services the Participant will perform after such date (whether as an
Employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Company and all members of the
controlled group if the Participant has been providing services to the Company
and all members of the controlled group for less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an Employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly-situated service providers have been
treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection a. above, for

4



--------------------------------------------------------------------------------



 



      purposes of this subsection, the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (including for purposes of
determining the applicable 36-month (or shorter) period).

  d.   Controlled Group. For purposes of this Section, the term “controlled
group” means any other entity that would be required to be aggregated with the
Company under Code Sections 414(b) or (c), except the term “controlled group”
shall include the Company and all entities that would be treated as a single
employer with the Company under Code Section 414(b) or (c) using “at least
50 percent” in lieu of “at least 80 percent” in applying such rule.

“Subsidiary” means a company or an unincorporated organization with which
Company is affiliated under Code Sections 414(b), (c), or (m).
“Year of Service” means any Plan Year during which a Participant performs 1,000
or more hours of service for Employer, as determined under the HCA 401(k) Plan.
Years of Service shall include years of service prior to 2002 under the former
HCA Retirement Plan (or its predecessor), including years of service with a
prior employer, as provided in the former HCA Retirement Plan. With approval of
the Chairman of the Board or the Committee, Years of Service shall also include
any Years of Service agreed to be granted under this Plan in writing to any
Participant then holding the position of Division President or Division CFO.
With the approval of the Committee, Years of Service shall also include any
Years of Service agreed to be granted under this Plan in writing to any
Participant who is not then a Division President or a Division CFO. If a
Participant is removed prospectively from Schedule A pursuant to the last
sentence of Section 8.1 but continues employment with the Employer, he shall
continue to accrue Years of Service credit in accordance with the provisions
hereof for purposes of determining his eligibility for Retirement, but will
receive no further Years of Service credit for purposes of calculating the
amount of his Benefit under Section 3.1 unless and until he is again listed on
Schedule A (in which case he shall resume the accrual of Years of Service for
Benefit purposes as of the date he is again listed). In no event will any
Participant’s number of Years of Service exceed twenty-five (25).
ARTICLE II
Participation

2.1   General. The Plan is intended to qualify as a “top hat” plan under 29
U.S.C. §1051(2). Accordingly, only a select group of management or highly
compensated employees of the Employer may participate in the Plan. Any provision
of this Plan or any action taken by the Board, the Committee or Employer which
would cause the Plan to fail to qualify as a top hat plan under 29 U.S.C.
§1051(2) will be void.   2.2   Election to Participate Not Necessary. Only those
Employees listed on Schedule A shall be eligible to participate. An Employee
chosen by the Board or the Committee to participate need not take any action in
order to participate.

5



--------------------------------------------------------------------------------



 



ARTICLE III
Amount of Benefits

3.1   Benefit Amount.

  (a)   The amount of a Participant’s annual Benefit in the form of a life
annuity beginning as of the first day of the month coincident with or next
following Normal Retirement will be calculated as follows:

  (i)   Schedule A Accrual Rate Percentage (i.e., 2.2% or 2.4%) for the
Participant multiplied by the Participant’s Years of Service, multiplied by the
Participant’s Pay Average; less     (ii)   The life annuity amount calculated as
of the first day of the month coincident with or next following the Normal
Retirement date, produced by the sum of the employer-provided amount for the
Participant of (1) the accrued benefits under the Qualified Plans, (2) the
Qualified Plans’ Distribution Amount, (3) the accrued benefits under the
Nonqualified Plan, and (4) the Nonqualified Plan Distribution Amount, utilizing
the Actuarial Factors to convert any amount or benefit to a life annuity.

  (b)   The amount of a Participant’s annual Benefit in the form of a life
annuity beginning as of the first day of the month coincident with or next
following Early Retirement will be calculated as follows:

  (i)   Schedule A Accrual Rate Percentage (i.e., 2.2% or 2.4%) for the
Participant multiplied by the Participant’s Years of Service, multiplied by the
Participant’s Pay Average; with such amount then reduced by three percent (3%)
for each year that Retirement occurs before the Participant would have attained
eligibility for Normal Retirement with continued service, but after attainment
of age 55, provided that, in the case of a fractional part of a year, this
reduction factor will be adjusted by straight-line interpolation; less     (ii)
  The life annuity amount calculated as of the first day of the month coincident
with or next following the Early Retirement date, produced by the sum of the
employer-provided amount for the Participant of (1) the accrued benefits under
the Qualified Plans, (2) the Qualified Plans’ Distribution Amount, (3) the
accrued benefits under the Nonqualified Plan, and (4) the Nonqualified Plan
Distribution Amount, utilizing the Actuarial Factors to convert any amount or
benefit to a life annuity.

  (c)   If a Benefit is payable for a reason other than Retirement, and the
Early Retirement three percent (3%) reduction of subsection (b)(1) is used in
calculating the Benefit amount, then the Benefit payable is calculated as
follows: (a) first, the gross Benefit amount (i.e., pre offset) is calculated at
the date the Participant would have attained age 55 (or to the current
calculation date, if the Participant has already attained age 55) using the
formula supplied in subsection (b)(1) of this section; (b) second, the amount
determined under immediately preceding clause (a) is reduced by the Early
Offset; and (c), last, for Benefits payable prior to the date the Participant
would have attained age 55, the net of immediately preceding clause (a) minus
immediately preceding clause (b) is reduced to the present value utilizing the
Actuarial Factors.

6



--------------------------------------------------------------------------------



 



      If a Benefit is payable for a reason other than Normal Retirement and the
Early Retirement three percent (3%) reduction of subsection (b)(1) is not used
to calculate the Benefit amount, then the Benefit payable is calculated as
follows: (a) first, the gross Benefit amount (i.e., pre offset) is calculated at
the earliest future date for Normal Retirement assuming the Participant lived to
such date using the formula of subsection (a)(1) of this section, (b) second,
the amount determined under the immediately preceding clause (a) is reduced by
the Normal Offset; and (c) last, the net of immediately preceding clause
(a) minus immediately preceding clause (b) is reduced to present value utilizing
the Actuarial Factors. For purposes of clause (a) of the preceding sentence and
the definition of Normal Offset, Normal Retirement age will be (i) age 62 if the
Participant has ten (10) or more Years of Service or was employed on July 1,
2001; (ii) notwithstanding clause (i), age 60 if the Participant was employed by
Employer and a Participant on November 16, 2006; and (iii) age 65 if neither
clause (i) nor clause (ii) applies.         Subject to the provisions of
Article V and the provisions of Section 6.2, should a Participant retire or
cease working for the Employer prior to satisfying the Retirement conditions, he
shall receive nothing from the Plan

3.2   FICA and Withholding. To the extent permissible under Code Section 409A, a
payment will be made to or on behalf of the Participant to pay the amount of
Federal Insurance Contributions Act (FICA) tax required to be paid or withheld
with respect to his Plan Benefit, together with any amounts required to be
withheld for income taxes payable as a result of the FICA tax payment, without
regard to whether a Plan Benefit is otherwise then payable. Plan Benefit(s) will
be reduced by the actuarial equivalent of the payment, utilizing the Actuarial
Factors.

ARTICLE IV
Optional Benefit Forms, Elections
and Timing of Benefits

4.1   Benefit Payments.

  (a)   Subject to subsections (c) and (d) below, a Participant who is entitled
to a Benefit pursuant to Section 3.1 upon Early Retirement or Normal Retirement
will be paid that Benefit in the form of a monthly-paid life annuity supplied by
the Company from its general assets. Payment of annuity Benefits pursuant to
this subsection (a) or subsection (b) will commence during the month the first
day of which is coincident with or next following the date that is six
(6) months after the date of Retirement. Annuity payments will be calculated as
of the first day of the month coincident with or next following the Early or
Normal Retirement date, and a lump-sum payment amount of the first six monthly
payments plus interest earnings calculated at the interest rate of the Actuarial
Factors will be paid with the first annuity payment, to cover the full months
after the applicable Early or Normal Retirement date and prior to the first day
of the month of the initial payment date.     (b)   If a life annuity is the
applicable Retirement Benefit form, in lieu of a life annuity, within the period
beginning 90 days prior to the Retirement date and ending 30

7



--------------------------------------------------------------------------------



 



      days prior to the first day of the month in which annuity payments will
begin (pursuant to subsection (a)), a married Participant may elect to receive
his Benefit in the form of a joint and 50 percent, 75 percent or 100 percent
survivor annuity payable over the joint lives of the Participant and the spouse
which is actuarially equivalent (utilizing Actuarial Factors) to the life
annuity. In the event of such an election, if the Participant is not married as
of his Retirement date (i.e., due to subsequent divorce or death of the spouse),
his Benefit will be paid in the form of a life annuity, and no survivor benefits
will be paid to anyone after the death of the Participant.

  (c)   A Participant who experiences Retirement or other Separation from
Service with Benefit rights after 2008 will receive his Benefit in the form of a
lump-sum distribution in cash if (1) the Participant elects the lump-sum
distribution Retirement Benefit prior to 2009 (or prior to the first day of
participation, with respect to an individual who first becomes a Participant
after 2008), or (2) the Participant fails to elect the annuity form of payment
with respect to his Retirement Benefits prior to 2009 (or prior to the first day
of participation, with respect to an individual who first becomes a Participant
after 2008). If a Participant experiences Retirement or other Separation from
Service with Benefit rights prior to 2009, and has not elected an annuity form
of Retirement Benefits payment prior to 2007, then his Benefits will be paid in
the form of a lump-sum distribution. (Distribution election forms were
distributed in 2006 for submission prior to 2007, and (again) in 2008 for
submission prior to 2009.) Any lump sum will be paid during the month the first
day of which is coincident with or next following the date that is six
(6) months after the date of Retirement. Any lump-sum distribution payment will
be calculated as of the first day of the month coincident with or next following
the Early or Normal Retirement date, or other date of Separation from Service
with Benefit rights, and the lump-sum payment amount will include interest
earnings from such calculation date through the payment date at the interest
rate of the Actuarial Factors.     (d)   Notwithstanding the preceding
provisions of this Section 4.1 or any other provision of the Plan, in the case
of a Participant who experiences a Retirement, Separates from Service with
Benefit rights under Section 5.3, incurs a Disability, or dies on or after
January 1, 2006, the Committee shall pay the Participant’s Benefit in a lump-sum
distribution in cash if the present value of the Benefit, as calculated using
Actuarial Factors as the first day of the month coincident with or next
following Retirement, Separation from Service with Benefit rights under
Section 5.3, death or Disability (whichever is applicable), excluding
consideration of the FICA tax Benefit adjustment of Section 3.2, does not exceed
$1,000,000.     (e)   Should a Benefit payment be delayed (to the extent
permissible under Code Section 409A) and the primary cause thereof is not any
action(s) or failure(s) to act of the Participant or other payee, then the
delayed payment will bear interest at the interest rate of the Actuarial
Factors. Benefit payments will be calculated as of the first day of a month.

4.2   Election of Benefit Forms. With respect to individuals who are
Participants prior to 2009, an election of payment form (lump-sum or annuity)
applicable to Benefits payable after 2008 must be separately elected with
respect to Retirement, death and Disability prior to 2009 on a form supplied by
the Committee. Any election made in accordance with the preceding sentence prior
to 2008 (including any election made in 2006) may be changed prior to 2009, and
the new election will apply if Retirement or Separation from Service with
Benefit rights occurs after 2008. With respect to any individual who becomes a
Participant

8



--------------------------------------------------------------------------------



 



     after 2008, the Participant will be given the opportunity to elect payment
forms with respect to Retirement, death and Disability prior to his first day of
participation. If a Participant fails to properly and timely elect how his
Benefit should be paid (with respect to Retirement, death or Disability), then
his Benefit will be paid in the form of a lump-sum distribution with respect to
any event (i.e., Retirement, death or Disability) for which a payment form has
not been elected. The provisions of this section (i.e., the ability to choose
the form of payment) are subject to the $1,000,000 automatic lump-sum provision
of Section 4.1. Prior to 2007, the sole form of payment was an annuity, except
that a lump-sum was potentially payable prior to 2005, as specified under the
terms of the original (2001) Plan document.

4.3   Delay and Acceleration. Notwithstanding any other provision of this Plan
to the contrary, to the extent permissible under Code Section 409A, Benefit
payments will be delayed if the Committee believes that delay is necessary to:
(a) cause payments not to exceed the limit of Code Section 162(m); (b) prevent a
violation of Federal securities laws or other laws; or (c) satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994 (USERRA). Delay may also be applied by the Committee due to events and
conditions prescribed by the Internal Revenue Service. Notwithstanding any other
provision of this Plan to the contrary, to the extent permissible under Code
Section 409A, Benefit payments will be accelerated if the Committee believes
that acceleration is necessary to: (a) comply with a domestic relations order
that is legally binding with respect to the Plan; (b) comply with an ethics
agreement with the Federal government; (c) comply with a federal, state, local
or foreign ethics law or conflicts of interest law; (d) pay FICA tax or income
taxes payable as a result of the FICA tax payment on Plan benefits (as described
in Section 3.2); or (e) resolve a bona fide dispute as to a right to payment.

ARTICLE V
Death, Disability and Change in Control

5.1   Death.

  (a)   Subject to subsection (b) below and Section 4.1(d), in the event of the
death of a married Participant prior to Retirement but after attainment of age
55, or after Retirement but before any Benefits are received from the Plan and
after attainment of age 55, an annuity will be supplied for the benefit of the
Participant’s surviving spouse with payments beginning as soon as
administratively feasible following death (but no later than the 15th day of the
third month following the month of death) which will provide the surviving
spouse with payments for life equal to the 100 percent survivor portion of a
joint and 100 percent survivor annuity which could have been provided (assuming
eligibility conditions met) for the Participant and spouse with the
Participant’s Benefit as determined on the day immediately preceding the date of
the Participant’s death. The Early Retirement factors supplied in
Section 3.1(b)(1) will be utilized to calculate the Benefit that would exist if
a life annuity was payable. (Such Benefit amount will then be utilized to
calculate the actual survivor annuity Benefit.) Subject to subsection (b), in
the event of death of a married Employee who is a Participant prior to age 55,
an annuity will be supplied for the Participant’s surviving spouse with payments
beginning as soon as administratively feasible following death (but no later
than the 15th day of the third month following the month of death) which will
supply the surviving spouse with payments for life equal to the 100% survivor
portion of a joint and 100% survivor annuity which could have been provided
(assuming eligibility conditions were met) for the Participant and spouse with
the Participant’s Benefit as determined on the day immediately preceding the
date of the Participant’s death. The Early

9



--------------------------------------------------------------------------------



 



      Retirement factors supplied in Section 3.1(b)(1) will be utilized to
calculate the Benefit at age 55, and the Actuarial Factors will then be utilized
to determine the benefit payable on the day immediately preceding the date of
the Participant’s death. (Such Benefit amount shall then be utilized to
calculate the actual survivor annuity Benefit.) Notwithstanding any provision of
the Plan to the contrary, no death Benefits whatsoever will exist or be paid for
a single Participant, even if the Participant terminated employment or Retired
prior to death.

  (b)   The death benefit payable pursuant to subsection (a) with respect to a
married Participant who dies on or after January 1, 2009 will be paid to the
Participant’s surviving spouse in a lump sum in cash if (1) the Participant
elects the lump-sum distribution death Benefit form prior to 2009 (or prior to
the first day of participation, with respect to an individual who first becomes
a Participant after 2008), or (2) the Participant fails to elect the annuity
form of payment with respect to his death Benefits prior to 2009 (or prior to
the first day of participation with respect to an individual who first becomes a
Participant after 2008). If a Participant dies in 2007 or 2008 and did not elect
an annuity with respect to his death Benefit prior to 2007, then the death
benefit will be paid in the form of a lump-sum distribution. (The ability to
elect an annuity was provided in 2006 and (again) in 2008.) The lump-sum
distribution will be calculated as of the first day of the month coincident with
or next following the Participant’s death, and it will be actuarially equivalent
(based on the Actuarial Factors) to the survivor benefit of the applicable joint
and survivor annuity commencing on such date. Any lump sum will be paid as soon
as administratively feasible following the date of death (but no later than the
15th day of the third month following the month of death). Interest earnings
will not be paid. If a lump sum election has been made and there is no surviving
spouse, no benefits whatsoever will be paid. If the surviving spouse should die
before payment of the lump-sum is made, then no death Benefits whatsoever will
exist or be paid.     (c)   If a married Participant who qualifies for a Benefit
under Section 5.3 dies after terminating employment (but prior to Retirement),
then his spouse will be entitled to: (a) the lump-sum benefit that he would have
received had he lived, if a lump-sum was payable; (b) the survivor benefit of
the annuity form chosen, if a joint and survivor annuity was elected; (c) no
Benefit, if a life annuity was elected; or (d) the survivor benefit of a
100 percent survivor annuity, if a lump-sum is not the automatic payment form
and no payment form was elected.

5.2   Disability.

  (a)   Subject to subsection (b) below, in the event of the Disability of a
Participant prior to Retirement, the Benefit amount determined as of the date of
Disability will be utilized to supply an annuity (either a life annuity or a
joint and survivor annuity) pursuant to the annuity terms of Sections 3.1 and
4.1 with payments to begin at age 55 (or, if the Participant has already
attained age 55, immediately following the date of notification to the Plan
Sponsor of the determination of Disability by the Social Security Administration
(SSA)), provided that if payments begin prior to age 62 (age 60 for Participants
entitled to the benefit of the Change in Control provisions of Section 5.3),
they will be reduced to age 55 in accordance with the Early Retirement
provisions of Section 3.1. Subject to subsection (b), a single Participant shall
receive a life annuity, and a married Participant shall receive either a life
annuity or a joint and survivor annuity. However, in accordance with the lump
sum payment provision of Section 4.1(d), if the present value of the Benefit
does not exceed the amount described (and calculated) pursuant to
Section 4.1(d), it will be

10



--------------------------------------------------------------------------------



 



      paid as a lump-sum distribution as administratively feasible following the
determination of Disability (but no later than the 15th day of the third month
following the month of the determination).

  (b)   In the case of a Participant who incurs a Disability on or after
January 1, 2009, the Disability Benefit payable pursuant to subsection (a) will
be paid to the Participant in a lump sum in cash if (1) the Participant elects
the lump-sum distribution Disability benefit form prior to 2009 (or prior to the
first day of participation, with respect to an individual who first becomes a
Participant after 2008), or (2) the Participant fails to elect the annuity form
of payment with respect to his Disability Benefit prior to 2009 (or prior to the
first day of participation with respect to an individual who first becomes a
Participant after 2008). If a Participant becomes Disabled in 2007 or 2008 and
did not elect an annuity with respect to his Disability Benefit prior to 2007,
then the Disability Benefit will be paid in the form of a lump-sum distribution.
(The ability to elect an annuity was provided in 2006 and (again) in 2008.) The
lump-sum distribution will be calculated as of the first day of the month
coincident with or next following the date of Disability, and it will be
actuarially equivalent (based on the Actuarial Factors) to the life annuity
determined under subsection (a). Any lump sum will be paid on or as soon as
administratively feasible following the date of notification to the Committee of
the determination of Disability by the Social Security Administration (SSA) (but
no later than the 15th day of the third month following the month of the
determination). The lump-sum payment amount will include interest earnings from
the Disability determination date (i.e., the date the Participant was deemed
disabled by the SSA), or, if later, the date of termination of employment with
the Employer, through the payment date at the interest rate of the Actuarial
Factors. In order to be eligible to receive a Disability Benefit, a Participant
must file a claim for disability benefits with the SSA within three (3) months
of cessation of employment, and must notify the Committee of the SSA’s
Disability determination within three (3) months of the date of determination.  
  (c)   Notwithstanding the foregoing provisions of this section, to the extent
permitted under Code Section 409A, if any payment in this Section 5.2 would
reduce the amount payable to the Participant under any disability program of the
Employer, payments hereunder shall not be made until such time as the payments
would not result in a reduction in such disability benefits.

5.3   Change in Control. In the event of a Change in Control, with respect to
Participants actively employed by Employer on the date of the Change in Control:
(a) the Normal Retirement age will be age 60 (instead of age 62 with ten
(10) Years of Service or age 65), without reduction of Benefits ordinarily
applicable to Early Retirement; (b) for all Benefits payable prior to age 60,
the reductions ordinarily applicable to Early Retirement in accordance with
Section 3.1 for each year or partial year of payments prior to age 60 but after
age 54 will apply with respect to individuals who either were Participants on
July 1, 2001 or qualify for Early Retirement, and reductions based on the
Actuarial Factors will apply for all other years; (c) the Benefit form and
payment timing provisions of Section 4.1 applicable to Retirement will apply,
such that (i) in accordance with the payment provisions of Section 4.1, a
Participant who elected to receive a lump-sum distribution for Retirement
Benefits will be paid his Benefits in a lump-sum on the first day of the month
coincident or next following the date that is six (6) months after his date of
Separation from Service following a Change in Control, and (ii) in accordance
with the lump-sum payment provision of Section 4.1(d), a Participant who elected
to receive annuity Retirement Benefits will be paid his Benefits in a lump-sum
distribution on the first day of the month coincident or next following the date
that is six (6) months after Separation from Service following a Change in

11



--------------------------------------------------------------------------------



 



      Control, if the present value of his Benefit does not exceed the amount
described (and calculated) pursuant to Section 4.1(d); and (d) subject to the
first two sentences of Section 6.1, all Benefits shall be nonforfeitable. In the
event of termination of employment of Employee by Employer (or the successor
employer) when Cause does not exist, or a termination of employment by the
Employee when Good Reason exists, within six (6) months before or after the
Change in Control, in addition to the provisions described in the preceding
sentence, an additional three (3) Years of Service shall be granted (not to
exceed 25, in total) and the noncompete provisions of Section 6.3 will not
apply. In the event of a Change in Control as a result of consummation of the
July 24, 2006 merger agreement between HCA Inc., Hercules Holding II, LLC and
Hercules Acquisition Corporation, with respect to Plan Participants as of
July 24, 2006, except as otherwise required by law, the Plan will not be
terminated and, subject to the Plan’s limitations on benefit accrual, benefit
accruals will not cease, on or after the consummation of such merger, until such
time as all such Participants have become fully vested (or have had the
opportunity to become fully vested) in the maximum Benefits available as of
July 24, 2006.

ARTICLE VI
Rights of Participants; Forfeitability

6.1   General Creditors. Participants who are entitled to a Benefit have the
status of general unsecured creditors of Employer. The Plan constitutes a mere
promise by Employer to supply Benefits in the future. It is the intention of the
Employer that the arrangements provided herein be “unfunded” for purposes of
Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”).
Benefits shall be paid from the Employer’s general assets, except to the extent
they are paid from a “rabbi trust” established by Employer.

6.2   Forfeitability of Benefits Upon Termination of Employment. Notwithstanding
any preceding provision of this Plan to the contrary, a Participant who ceases
to be an Employee prior to Early Retirement or Normal Retirement for a cause
other than death while married or Disability shall receive no Benefits or
anything whatsoever from this Plan. Notwithstanding the preceding sentence, a
Participant who terminates employment prior to Retirement, death or Disability
with Benefits accrued will be entitled to receive those Benefits, if any, that
are granted in writing by (a) with respect to Participants who are not executive
officers, the Chairman of the Board; and (b) with respect to any Participant,
the Committee. If Benefits are so granted, such Benefits will be paid in the
form of payment applicable upon Retirement in cash on the first day of the month
coincident with or next following the date that is six (6) months after the date
that the Participant Separates from Service, and subject to the otherwise
applicable rules of Article IV. Such Benefits will include interest earnings
calculated at the interest rate of the Actuarial Factors. In addition, with
respect to a former Participant who returns to employment and again becomes a
Participant: (a) the Chairman of the Board may in his discretion authorize prior
Plan service to be credited to any Employee who is not an executive officer; and
(b) the Committee may in its discretion authorize prior Plan service to be
credited to any Participant.

6.3   Noncompete. A Participant shall forfeit his right to any further payments
or Benefits from the Plan, and shall repay to the Employer the total amount of
payments already made to him from (or with respect to) the Plan, if the
Participant renders services for any health care organization at any time within
the five (5) year period immediately following: (a) Disability; (b) Retirement;
(c) Separation from Service, if Benefits have been granted pursuant to
Section 6.2; or (d) unless the waiver provision in Section 5.3 applies, a Change
in Control. The Chairman of the Board may waive all or part of the provisions of
the preceding

12



--------------------------------------------------------------------------------



 



    sentence with respect to Participants who are not executive officers, and
the Committee may waive all or any part of such provisions with respect to any
Participant.

ARTICLE VII
Administration and Miscellaneous

7.1   Administration. The Committee shall have discretionary authority to
administer and interpret this Plan in accordance with the provisions of the
Plan. Any determination or decision by the Committee shall be conclusive and
binding on all persons who at any time have or claim to have any interest
whatsoever under this Plan. The same powers will apply to the Benefits Appeals
Committee, with respect to handling of appeals of denied claims.

7.2   Liability of Committee and Indemnification. To the extent permitted by
law, no member of the Committee shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to his own gross negligence or willful misconduct.
Employer shall indemnify each member of the Committee against any and all
claims, losses, damages and expenses incurred, including counsel fees, and
against any liability, including any amounts paid in settlement with the
Committee member’s approval, arising from action or failure to act, except when
the same is judicially determined to be attributable to gross negligence or
willful misconduct of the member.

7.3   Expenses and Books and Records. The books and records to be maintained for
the purpose of the Plan, if any, shall be maintained by the officers and
employees of Employer at the Employer’s expense and subject to the supervision
and control of the Committee. All expenses of administering the Plan shall be
paid by Employer.

7.4   Benefits Not Assignable. To the extent permitted by law, the right of any
Participant in any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such
Participant; and any such benefit or payment shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Participant. Any attempt by
Participant to anticipate, alienate, sell, pledge, or encumber benefits shall,
unless the Committee directs otherwise, result in forfeiture of entitlement to
future Benefits. However, the terms of a domestic relations order that meets the
requirements of a Qualified Domestic Relations Order (“QDRO”), as defined in
Code Section 414(p), will be honored if it provides for payment of a lump-sum
distribution within the two month period beginning one month after submission of
the order to the Committee.

7.5   Governing Law. All rights and benefits hereunder shall be governed and
construed in accordance with the laws of the State of Delaware, except to the
extent that federal law supersedes or preempts state law.

7.6   Adoption by Subsidiaries Not Necessary. Employees of the Company and its
Subsidiaries are potentially eligible to participate, and no separate adoption
agreements are necessary by an Employee’s employer.

7.7   Severability. In the event that any provision of this Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable
and this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein. However, after deletion or elimination
of any illegal or invalid provision, the remaining provisions of the Plan shall
be

13



--------------------------------------------------------------------------------



 



    construed in a manner so as to achieve, as closely as possible, the intent
and objectives of the Plan, as provided by reading the Plan in its
(pre-deletion) entirety.

7.8   Construction. The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular.

7.9   Information to be Furnished. Participants shall provide the Employer and
the Committee with such information and evidence, and shall sign such documents,
as may reasonably be requested from time to time for the purpose of
administration of the Plan.

7.10   Tax Withholding. All benefit payments made to or in respect of a
Participant under the Plan, as well as other interests of a Participant under
the Plan, shall be subject to all income and employment tax withholdings and
other deductions required by federal, state or local law.

7.11   Code Section 409A. This Plan is intended to comply with the requirements
of Code Section 409A, to the extent applicable. The payments and benefits
described in this Plan will be provided to Participants in a manner that will
not cause the acceleration of taxation, or the imposition of penalty taxes or
interest, under Code Section 409A, and this Plan shall be interpreted and
administered accordingly. Except to the extent required or permitted under Code
Section 409A, no benefit or payment under the Plan may be accelerated or
delayed. Nothing in this Plan shall be construed as a guarantee or indemnity by
the Company for the tax consequences of the payments described in the Plan,
including any tax consequences under Code Section 409A, all of which shall be
the responsibility of the Participant.

ARTICLE VIII
Amendment of Plan

8.1   Amendment. The Plan may be amended in any manner in whole or in part from
time to time by the Board. However, no amendment may reduce the Benefits accrued
through the date of the amendment. For this purpose, an optional form of Benefit
or a Benefit payment option shall be considered neither a Benefit accrued nor an
accrued Benefit, provided that (a) no amendment may be adopted after a Change in
Control (or within six (6) months before a Change in Control) that would defer
the timing of when benefits begin, and (b) on and after the date of a Change in
Control, the benefit payment methods available to Participants must include a
life annuity (subject to the Committee’s right to make lump-sum payments under
Section 4.1). Subject to the preceding provisions of this Section 8.1, the
Committee or the Board may revise Schedule A at will.

ARTICLE IX
Termination of Plan

9.1   Plan May Be Terminated At Any Time. The Plan has been created by Employer
voluntarily. Employer reserves the right to terminate the Plan at any time. In
the event of termination, no additional Benefits will accrue after the date of
the Plan’s termination. Distribution will be made on account of Plan termination
only to the extent permitted under, and in accordance with, the applicable
requirements of Code Section 409A. For the foregoing purposes, the Benefit of a
Participant who would have qualified for Early

14



--------------------------------------------------------------------------------



 



    Retirement if he had retired on the date of termination of the Plan will be
entitled to have his Benefit calculated utilizing the Early Retirement Factors
supplied in Section 3.1(b)(1). Otherwise, Early Retirement will not be taken
into consideration in calculating benefits.

ARTICLE X
Claims Procedure

10.1   Filing of Claim. A Participant or Beneficiary shall make a claim for
benefits under the Plan by filing a written request with the Committee upon a
form to be furnished to him for such purpose. The Committee shall process claims
for benefits on the basis of the records of the Committee and the Company. The
Committee shall determine all questions arising in the administration,
interpretation and application of the Plan. All such determinations shall be
final, conclusive and binding, except to the extent that they are appealed in
accordance with the claims procedure provided in this Article.

10.2   Denial of Claim. If a claim is wholly or partially denied, the Committee
shall furnish the Participant or Beneficiary with written notice of the denial
within a reasonable period of time after receipt of the claim by the Committee.
This period will not exceed ninety (90) days after the date the original claim
was filed, except that if special circumstances require an extension of time for
processing, a decision will be rendered as soon as possible, but in no event
later than one hundred and eighty (180) days after receipt of the claim. In the
event that an extension of time is necessary, the Committee shall notify the
claimant of such need; the reason(s) therefor; and the extension period prior to
the expiration of the ninety (90) day review period. Any notice of denial shall
provide (a) the reason for denial; (b) specific reference to pertinent Plan
provisions on which the denial is based; (c) a description of any additional
information needed to perfect the claim and an explanation of why such
information is necessary; (d) an explanation of the Plan’s claims procedure;
(e) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records and other
information relevant to the claimant’s claim; and (f) a statement notifying the
claimant of his right to file a civil action under ERISA §502(a), following an
adverse determination on appeal.

10.3   Review of Denial. The Participant or Beneficiary shall have sixty
(60) days from receipt of a denial notice in which to make a written application
for review by the Benefits Appeals Committee. The Participant or Beneficiary
shall have the right to (a) representation; (b) review pertinent documents; and
(c) submit written comments, documents, records and other information relating
to the claim. Upon request, a claimant shall be provided, free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. In considering an
appeal, the Benefits Appeals Committee shall review and consider any written
comments submitted by the Participant or by the Participant’s duly authorized
representative, however, the right to appeal does not require the Benefits
Appeals Committee to allow the Participant or the Participant’s representative
to appear in person.

10.4   Decision Upon Review. The Benefits Appeals Committee shall issue a
decision on such review within a reasonable period of time after receipt of an
application for review as provided in Section 10.3. Except to the extent
permitted by Department of Labor regulations (including the quarterly meetings
exception of 29 CFR §2560.503-1(i)(1)(ii)), the period of time in which a
decision shall be issued shall not exceed sixty (60) days after receipt of an
application for review, except that if special circumstances require an
extension of time for processing, a decision on review will be rendered as soon
as possible, but in no event later than one hundred and twenty (120) days after
receipt of an application

15



--------------------------------------------------------------------------------



 



for review. The time frame for response shall be tolled for any period during
which the Benefits Appeals Committee is awaiting the receipt of information. In
the event that an extension of time is necessary, the Benefits Appeals Committee
shall notify the claimant of such need; the reason(s) therefor; and extension
period prior to expiration of the sixty (60) day review period. If it is adverse
to the claimant, the decision upon review shall set forth: (a) the specific
reason(s) for the adverse determination; (b) reference to the specific Plan
provision(s) on which the determination is based; (c) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim; and (d) a statement notifying the Participant of his
right to file a civil action under ERISA §502(a).
          IN WITNESS WHEREOF, the Company has caused this Plan to be executed on
the date first written above.

            COMPANY:

HCA Inc.
a Delaware Corporation
      By:   /s/ Sabrina Ruderer         Vice President of Human Resources,
Compensation & Benefits            

16